Notice of Pre-AIA  or AIA  Status
Response to Arguments
Applicant’s previously filed arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims are directed to a system comprising “instructions” stored at the system. The claimed element of “instructions” can be interpreted as software per se consistent with applicant’s specification that “ECG application 29 may be a software application and/or software modules having one or more sets of instructions suitable for performing the operations of system device” (see [0051] of the USPGPub. version of the specification). See MPEP 2106.03.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Step 1
While claims 1-16 are not directed to one of the four statutory categories as set forth above, below subject matter eligibility analysis is provided since the claims can be amended to fall within the statutory category (e.g., system comprising a processor and instructions configured to be executed by the processor). The claimed invention in claims 17-30 are directed to statutory subject matter as the claim(s) recite(s) a method and non-transitory computer-readable memory medium for analyzing ECG data of a patient.
	The limitation of “obtain/obtaining a set of patient ECG data corresponding to a patient, the set of patient ECG data generated over a plurality of time points as sampled by a sensing device” is a process, as drafted, covers performance of the limitations that can be performed by a human mind (including an observation, evaluation, judgment, opinion) under the broadest reasonable standard. For example, this limitation is nothing more than a medical professional mentally obtaining ECG related information from a display or report of ECG data from a sensing device. It is further noted that sensing device itself is not being used to perform any of the instructions.
The limitations of “process/processing at least a portion of the set of patient ECG data using an algorithm trained using a plurality of sets of ECG data different from the set of patient ECG data” and “determine/determining, based on the processing, a presence of atrial fibrillation associated with the set of patient ECG data” are processes, as drafted, cover performance of the limitations that can be performed by a human mind. For example, these limitations are nothing more than a medical professional comparing patient ECG data to previously recorded data to make a diagnosis of atrial fibrillation.
The limitation of “generate/generating information, based on the determining, to indicate the presence of the atrial fibrillation associated with the set of patient ECG data” is a process, as drafted, covers performance of the limitations that can be performed by or by a human using a pen and paper under the broadest reasonable standard. For example, this limitation is nothing more than a medical professional recording diagnostic information using a pen and paper.
 
Step 2A, Prong Two
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “system” and “cause/causing a display, based on the generating, of the information indicative of the presence of the atrial fibrillation determined for the set of patient ECG data.” System is recited at a high-level of generality (i.e., processor, computers, servers, etc.) and amounts to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer does not integrate a judicial exception into practical application. The claim further recites additional step of displaying the information indicative of the presence of the atrial fibrillation processor, which amounts to no more than a mere post-solution activity of outputting a result.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, “system” and “cause/causing a display, based on the generating, of the information indicative of the presence of the atrial fibrillation determined for the set of patient ECG data” do not amount to contributing to an inventive concept. Therefore, the claim does not appear to be patent eligible.
Regarding dependent claims 2-5, 7, 18-20, 22, and 25-29, the limitations of claims 2-5, 7, 18-20, 22, and 25-29 further defines obtaining, processing, determining and generating limitations already indicated as being directed to abstract idea.
Regarding claim 6 and 21, the additional limitation of “server located in a computing cloud” amounts to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer does not integrate a judicial exception into practical application.
Regarding claims 8, 9, 15, 23, and 24, the limitations of further specifying displayed information (“a burden corresponding to the presence of the atrial fibrillation” and “atrial fibrillation detected at different portions of the set of patient ECG data”) amount to no more than a mere post-solution activity of outputting a result.
Regarding claim 12, the “smartwatch” is not being used to perform any instructions.
As such, claims 1-30 when analyzed as a whole, do not appear to be patent eligible for the reasons set forth above.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-11, 13- 20, 22- 26, 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Artis et al “Detection of Atrial Fibrillation Using Artificial Neural Networks” (Hereafter “Artis”).
Concerning claims 1, 17 and 30, Artis teaches a system for analyzing electrocardiogram data (ECG) of a patient, comprising instructions stored at the system, (an artificial neural network) the instructions configured to, when executed, cause the system to:
“Obtain a set of patient ECG corresponding to a patient, the set of patient ECG data generated over a plurality of time points as sampled by a sensing device”. See data bases 2 and 3 used for evaluation under discussion of section 3.2 Neural Network Processing representing the patient data. 
“Process at least a portion of the set of patient ECG data using an algorithm trained using a plurality of sets of ECG data different from the set of patient ECG data”.  See Section 3.2 Neural Network Processing. Data base 1 is used to develop a training algorithm which is later used to evaluate the patient data (data bases 1 and 2). 
“determine, based on the processing, a presence of atrial fibrillation associated with the set of patient ECG data;” See 4. Results section wherein AF is determined to be present.”
“generate information, based on the determining, to indicate the presence of the atrial fibrillation associated with the set of patient ECG data” see the data generated in figures 3-5.
“cause display, based on the generating, of information indicative of the presence of the atrial fibrillation determined for the set of patient ECG data” the tables and graphs generated are considered to be displays.
	While the tables and graphs depicted in the reference satisfy the display requirements of the claims, it is unclear whether they were generated simply by publication or whether they are snapshots that were generated by the instructions in the system. The claims require the instructions in the system to “cause display”. If not inherent under 102, it would have been obvious to simply include instructions in the UNIX system used by Artis to cause a display to provide the data results in graphs and tabular form as show in figures 3 to 5 to expedite the analysis. Such a modification, if not inherent, is understood as being at least one a set of limited possibilities for generating the displayed results. 
	Concerning claims 3 and 18, the processing of at least a portion of the patient  ECG data (database 1 and database 2) is applied to the neural network for delineation (either the preprocessing portion (figure 1) in section 3.1 and/or the matrix application, in section 3.2.
	Concerning claims 4 and 19, the processing of the at least a portion of the patient ECG data using the algorithm comprises applying outputs from the neural network for delineation (figure 1 or section 3.2 network)  to the inputs of a second neural network (network of section 3.2  or network section 3.3).
	Concerning claims 5 and 20, the ECG time points sampled at each peak QRS in figure 1 are scored in terms of short, normal, and long r-r wave types. I.e. different wave types.
Concerning  claims 7 and 22, the algorithm uses machine learning to process the al least a portion of the ECG data  (database 2 and 3) since the algorithm even though trained using the database 1 data should continue to learn and refine the results. If not inherent, ( I.e. the trained algorithm is discontinued after training phase and used as is) it would have been 
Concerning claim 8  the plot of ECG beats in figure 2 shows a heart rate density plot in that closer spaced beats for a particular region have a higher heart rate density than those in regions where the heart beat occurrences are more spread out. The time line thus shows heart rate density  of the patient as a function of time. 
Concerning claims 9 and 24 , figure 2 shows a display of  a single strip which could be considered a plurality of contiguous strips, which is (are) annotated under the stated conditions to show the presence of atrial fibrillation detected at different portions of the set of patient ECG data.
	Concerning claims 10 and 25, figure 2 is also considered to be a report showing the presence of atrial fibrillation. 
Concerning claims 11 and 26, the report (figure 2) visually indicates the presence of atrial fibrillation  detections at different positions of the ECG data with annotations.
Concerning claim 13,  output values (y - figure 2) of the neural networks system of Artis. being scored between values of 0 and 1 indicate the likelihood of the presence of an atrial fibrillation.
Concerning claim 14, output values y  in figure 2 of the neural networks system in the histogram display of figure 3 of Artis , being scored between values of 0 and 1, indicate the likelihood of the presence of an atrial fibrillation. Scores of 0 to .2 are more likely to have normal sinus rhythm presence, whereas scores closer to .82 and above provide a stronger likelihood of atrial fibrillation. The likelihood of the presence indicators of atrial fibrillation is compared to 2 threshold values to determine the likelihood of atrial fibrillation presence wherein 
Concerning claim 15, fig. 2 shows an ECG  data stream representation on the display with annotations that indicate points of atrial fibrillation on the representation. 
Concerning claims 16 and 28, in fig.2, beats exceeding the upper threshold indicating an atrial fibrillation presence are labelled as such whereas the passage in 3.3 indicates that beats with a value less than the lower value can be labeled as normal  
( e.g. normal sinus rhythm) indicating another condition or descriptor.)  
Concerning claim 23, figure 3 shows a display of histogram of results which shows a distribution of results and indicates a burden of the atrial fibrillation by the location and amount of clustering.
	Concerning claim 29, the annotated strips (fig.2) and histogram (fig. 3) generated by Artis show individual dues to presence of atrial fibrillation and thus can identify paroxysmal atrial fibrillation when the atrial fibrillation is not chronic or persistent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Artis et al.  “Detection of Atrial Fibrillation Using Artificial Neural Networks” (Hereafter “Artis”) alone, or alternatively in view of Coppola et al. US 2017/0014037. Applicant’s sensing device is not part of claim 1, such that the sensing device being a smartwatch is merely an intended use of the origin of signals to be used by the system. Alternatively, if one were to interpret the claim to include the smartwatch as part of the system, in that Artis does not teach the use of a smart watch for sensing ECG signals from the patient. However, Coppola et al teaches the use of a smartwatch for collecting and analyzing ECG  signals. It would have been obvious at the time of Applicant’s effective filing date to implement the Artis atrial detection scheme into a smart watch since it is compact and easy to carry. It is noted that the data can also be sent to the cloud for further processing.

 Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artis et al.  “Detection of Atrial Fibrillation Using Artificial Neural Networks” (hereafter “Artis”) in view of Coppola et al. US 2017/0014037. Applicant differs from Artis in that Artis does not teach the use of a smart watch for sensing ECG signals from the patient. However, Coppola et al. teaches the use of a smartwatch for collecting and analyzing ECG signals. It would have been obvious at the time of Applicant earliest effective filing date to implement the Artis atrial detection scheme into a smart watch it is compact and easy to carry. It is noted that Coppola also teaches that the data can also be sent to the cloud for further processing.

Claim(s) 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artis et al.  “Detection of Atrial Fibrillation Using Artificial Neural Networks” (hereafter “Artis”) or alternatively Artis et al.  “Detection of Atrial Fibrillation Using Artificial Neural Networks” (hereafter “Artis”) in view of Coppola et al. US 2017/0014037 and further in view of Ahmed et al. US2014/0073486. Applicant differs from the collective teachings of Artis and Coppola in reciting that the instructions of the system are stored on the cloud. However, Ahmed is cited to demonstrate (see para. [0048]) that it was known at the time of Applicant’s effective filing date to store instructions on the cloud for processing patient cardiovascular data to determine potential heart problems. It would have been obvious to store the Artis instructions on the cloud since the system uses a neural networks for processing the data which may need physician attention and may be performed more quickly with a more powerful processor.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artis et al.  “Detection of Atrial Fibrillation Using Artificial Neural Networks” (hereafter “Artis”) in view of Bashour et al US 2008/0167567. Applicant differs from Artis in performing noise removal during a preprocessing step. Bashour is cited as another type of atrial detection system where the ECG signals are preprocessed to remove noise (para. [0017]) prior to delineating and classifying the ECG. It would have been obvious at the time of Applicant’s effective filing date to have provided denoising filtering prior to preprocessing the signals to eliminate erroneous signals that would interfere with accurate signal detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792